           Case 1:20-cv-02541-AT Document 1 Filed 06/16/20 Page 1 of 10




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

 JOHN COLISTER JR.,
     Plaintiff,
                                                   CIVIL ACTION FILE NO.
 v.

 GEORGIA DEPARTMENT OF
 JUVENILE JUSTICE,                                 JURY TRIAL DEMANDED
     Defendants.

                                     COMPLAINT

         COMES NOW Plaintiff, John Colister, Jr., by and through undersigned

counsel, The Kirby G. Smith Law Firm, LLC, and hereby files his Complaint,

showing the Court as follows:

                          I.   JURISDICTION AND VENUE

      1. This is an action for unpaid overtime under the Fair Labor Standards Act, 29

         U.S.C. § 201 ​et seq.​ (“FLSA”).

      2. This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331

         over Count I of this Complaint, which arises out of the FLSA.
      Case 1:20-cv-02541-AT Document 1 Filed 06/16/20 Page 2 of 10




3. This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over

   Count II of this Complaint, which arises out of the same transaction or

   occurrence as Count I of this Complaint.

4. Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

                              II.    PARTIES

5. Plaintiff is a United States citizen and resident of Fulton County, Georgia.

6. Defendant Department of Juvenile Justice is a Georgia state agency

   operating and headquartered in DeKalb County, Georgia, 3408 Covington

   Highway, Decatur, GA 30032.

7. Defendant may be served by delivering a copy of the Complaint and

   Summons to its primary office located at 3408 Covington Highway,

   Decatur, GA 30032.

8. Defendant is subject to the requirements of the laws enumerated in the

   Jurisdiction and Venue section of this Complaint.

                    III.   FACTUAL ALLEGATIONS

9. Plaintiff was hired by Defendant on or about June 16, 2017.

10.Plaintiff’s employment with Defendant ended on or about November 30,

   2018.


                                     -2-
     Case 1:20-cv-02541-AT Document 1 Filed 06/16/20 Page 3 of 10




11.During all times relevant to this Complaint, Defendant classified Plaintiff as

   an employee.

12.During all times relevant to this Complaint, from September 2017 through

   November 30, 2018, Plaintiff worked for Defendant as a Juvenile

   Correctional Officer (“JCO”) Lieutenant.

13.As a JCO Lieutenant, Plaintiff was paid at a regular rate of $19.56 per hour.

14.Plaintiff’s primary duties included enforcing relevant rules and regulations

   necessary for the control and management of juveniles, overseeing juveniles

   during work assignments, meals, and recreation periods, guarding facility

   entrances for visitor screening, inspecting and maintaining logs, guard duty,

   detection and reports of contraband, waxing and cleaning floors, painting,

   laundry, guarding juveniles overnight.

15.Plaintiff performed some work for Defendant in an executive capacity,

   including sitting on interview panels and directing subordinate work.

16.Plaintiff did not work for Defendant in an administrative capacity.

17.Plaintiff did not work for Defendant in a professional capacity.




                                     -3-
     Case 1:20-cv-02541-AT Document 1 Filed 06/16/20 Page 4 of 10




18.As a non-exempt employee for the Defendant, Plaintiff agreed to receive

   FLSA compensatory time instead of cash payment for overtime he worked

   up to 480 hours.

19.Defendant’s Department Policy #3.31 required that amounts of FLSA

   compensatory time earned in excess of 480 hours must be paid as overtime

   pay.

20.On June 27, 2018, Defendant released a memorandum stating that full-time

   employees, non-exempt employees, and JCO Lieutenants would receive

   compensatory time payouts on June 29, 2018, for overtime hours accrued

   between November 6, 2017, and May 20, 2018.

21.During the period of November 6, 2017, through May 20, 2018, Plaintiff

   worked approximately 630 overtime hours according to his Kronos time

   records.

22.Plaintiff did not receive any compensatory time payout for hours over 40

   worked between November 6, 2017, and May 20, 2018.

23.Plaintiff did not receive any regular pay for hours over 40 worked between

   November 6, 2017, and May 20, 2018.




                                   -4-
     Case 1:20-cv-02541-AT Document 1 Filed 06/16/20 Page 5 of 10




24.Plaintiff did not receive any overtime pay for hours over 40 worked between

   November 6, 2017, and May 20, 2018.

25.After May 20, 2018, Plaintiff worked approximately 520 additional hours of

   overtime until his employment ended on November 30, 2018.

26.Plaintiff did not receive any compensatory time payout for hours over 40

   worked between May 20, 2018, and November 30, 2018.

27.Plaintiff did not receive any regular pay for hours over 40 worked between

   May 20, 2018, and November 30, 2018.

28.Plaintiff did not receive any overtime pay for hours over 40 worked between

   May 20, 2018, and November 30, 2018.

                        IV. CLAIMS FOR RELIEF

                  COUNT I: OVERTIME VIOLATION
                             (FLSA)

29.Plaintiff reasserts and incorporates Paragraphs 1 through 29 of this

   Complaint as if fully set forth herein.

30.Defendant was an employer under the FLSA. ​See Para. 8.

31.Plaintiff was a non-exempt employee of Defendant under the FLSA. ​See

   Paras. 9-19.




                                      -5-
     Case 1:20-cv-02541-AT Document 1 Filed 06/16/20 Page 6 of 10




32.Plaintiff was not paid his regular wages for any hours worked over forty per

   week any week of his tenure with the Defendant. ​See Paras. 23, 27.

33.Plaintiff was not paid an overtime premium for any hours worked over forty

   per week any week of his tenure with the Defendant. ​See Paras. 22-24,

   26-28.

34.Defendant intentionally withheld overtime pay from Plaintiff despite his

   non-exempt status. ​See Paras. 21-28.

                 COUNT II: BREACH OF CONTRACT

35.Plaintiff reasserts and incorporates Paragraphs 1 through 34 of this

   Complaint as if fully set forth herein.

36.Defendant contracted to pay JCO Lieutenants for overtime hours accrued

   between November 6, 2017, and May 20, 2018, on June 29, 2018. ​Para. 20.

37.Plaintiff worked overtime hours between November 6, 2017, and May 20,

   2018 in accordance with the memorandum. ​Para. 21.

38.Plaintiff performed all material conditions, covenants, and promises required

   to be performed on his part in accordance with the terms and conditions of

   the parties’ Agreement. ​Para. 20-21.




                                      -6-
     Case 1:20-cv-02541-AT Document 1 Filed 06/16/20 Page 7 of 10




39.Plaintiff was not paid for overtime hours accrued between November 6,

   2017, and May 20, 2018, on June 29, 2018. ​Para. 22-24.

40.Defendant has breached the agreement made with Plaintiff.

41.As a direct and proximate result of Defendant’s breach, Plaintiff is entitled

   to the full value of the hours owed plus interest.

42.Defendant has acted in bad faith and has caused Plaintiff unnecessary

   trouble and expense. Accordingly, pursuant to O.C.G.A. § 13-6-11, Plaintiff

   is entitled to recovery of his litigation expenses, including but not limited to

   reasonable attorneys’ fees.




                                      -7-
         Case 1:20-cv-02541-AT Document 1 Filed 06/16/20 Page 8 of 10




                               PRAYER FOR RELIEF

      WHEREFORE, having set forth his claims above, Plaintiff respectfully

prays for relief as follows:

   A. For a trial by jury;

   B. For a judgment in Plaintiff’s favor for unpaid overtime premiums plus

      interest, liquidated damages equal to the unpaid overtime premiums plus

      interest, attorney fees, and litigation expenses;

   C. That Plaintiff be awarded his litigation expenses, including but not limited to

      attorneys’ fees pursuant to O.C.G.A. § 13-6-11;

   D. Costs of this action; and

   E. For such other and further relief as the Court deems appropriate and just.


This 16th day of June, 2020.


                                               Respectfully submitted,

                                               The Kirby G. Smith Law Firm, LLC

                                               /s/Rachel B. Canfield
                                               Rachel B. Canfield
                                               Georgia Bar No. 488716
                                               Kirby G. Smith
                                               Georgia Bar No. 250119



                                         -8-
       Case 1:20-cv-02541-AT Document 1 Filed 06/16/20 Page 9 of 10




The Kirby G. Smith Law Firm, LLC
4488 North Shallowford Road
Suite 105
Atlanta, GA 30338
Phone: (470) 387-9292
Fax: (877) 352-6253
rbc@kirbygsmith.com
kgs@kirbygsmith.com




                                   -9-
        Case 1:20-cv-02541-AT Document 1 Filed 06/16/20 Page 10 of 10




                    FONT AND POINT CERTIFICATION

      The Undersigned counsel for Plaintiff certifies that the within and foregoing

COMPLAINT was prepared using Times New Roman, 14-point font in accordance

with LR 5.1(B).

This 16th day of June, 2020.


                                              Respectfully submitted,

                                              The Kirby G. Smith Law Firm, LLC

                                              /s/Rachel B. Canfield
                                              Rachel B. Canfield
                                              Georgia Bar No. 488716

The Kirby G. Smith Law Firm, LLC
4488 North Shallowford Road
Suite 105
Atlanta, GA 30338
Phone: (470) 387-9292
Fax: (877) 352-6253
rbc@kirbygsmith.com




                                       -10-
